DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, and 3 have been amended.
Claim 22 has been newly introduced.
Claim 4 has been canceled.
Claims 10, and 13 – 21 remain as withdrawn.

Election/Restrictions
Claims 1 – 3, and 5 – 22 are allowable. The restriction requirement between Inventions I and I and Species I – IX , as set forth in the Office action mailed on 2020.03.06 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2020.03.06 is withdrawn.  Previously withdrawn claims, directed to a non-elected Invention or Species are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in via electronic mail on 2021.07.09, by Kevin Myhre (67062), in response to electronic mail interviews with Salvatore Anastasi (39090) and Mr. Myhre held on 2021.07.09.
The application has been amended as follows: 

Regarding Claim 17: Claim 17 has been amended to read as follows:

Claim 17, Line 16, from “by moving into and out of contact with the second valve seat” to -- by moving into and out of contact with the second valve seat, each of the first and second valve seats having an elastic body and a gasket with a sealing surface, each elastic body is stretchable and has a height that is increased when the pump diaphragm is deflected away from the pump body from a state in which the pump diaphragm is separated from each of the first and second valve seats. -- 

Regarding Claim 18: Claim 18 has been amended to read as follows:

Claim 18, Line 10, from “moving into and out of contact with the valve seat;” to -- moving into and out of contact with the valve seat, the elastic body is stretchable and has a height that is increased when the pump diaphragm is deflected away from the pump body from a state in which the pump diaphragm is separated from the valve seat; --

Claim 18, Line 15, from “and during this movement, the valve seat is stretched so as to have an elongated height compared to the undeformed height” to -- and during this movement, the elastic body of the valve seat is stretched so as to have the increased 

Regarding Claim 20: Claim 20 has been amended to read as follows:

Claim 20, Line 8, from “direction from the opening toward the pump chamber” to -- direction from the opening toward the pump chamber, the elastic body is stretchable and has a height that is increased when the pump diaphragm is deflected away from the pump body from a state in which the pump diaphragm is separated from the valve seat. --
Regarding Claims 10, and 13 – 21: Claims 10, and 13 – 21 are rejoined. 

Application Title: The application title has been amended as the title is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:

MICRO VALVE FLUID PUMP, AND METHOD OF OPERATING A FLUID PUMP HAVING A DIAPHRAGM ATTACHED TO A BODY AND DEFLECTABLE TO OPEN AND CLOSE A FLUIDIC PATHWAY BY CONTACTING A VALVE SEAT HAVING A STRETCHABLE ELASTIC BODY WITH A CHANGING HEIGHT

Allowable Subject Matter
Claims 1 – 3, and 5 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner has found Applicant’s remarks, in their reply of 2021.03.02, with regards to the previously presented U.S.C. 112(b) with regard to the term “stiffness” to be compelling and has withdrawn the rejection in view of said remarks. Applicant demonstrated sufficient support for the use of the term being found in at least [0062] and [0082] of the originally filed specification.
The closest known prior art device was taught by US 2015/0167664, (“Yokoi”), in view of US 2007/0187634, (“Sneh”), as evidenced by US 2020/0130209, (“Maurer”), and US 2018/0266512, (“Zimmer”). Yokoi, Sneh, Maurer, and Zimmer together teach a fluid pump for pumping a fluid from an inlet toward an outlet, comprising: a pump body having a first opening and a second opening; a pump diaphragm attached to the pump body and 
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN DOYLE/
Examiner, Art Unit 3746

/PATRICK HAMO/Primary Examiner, Art Unit 3746